UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10/A GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 THE GUITAMMER COMPANY (Exact name of registrant as specified in its charter) Nevada 61-1650777 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 6117 Maxtown Road, Westerville, OH 43082 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(614) 898-9370 With a copy to: Carl A. Generes, Esq. Law Offices of Carl A. Generes 4358 Shady Bend Drive Dallas, Texas 75244-7447 Phone:(214) 352-8674 Fax:(972) 715-5700 cgeneres@genereslaw.com Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered None
